30/ \a). f¥U S7T Au IO&                   RECEIVED IN
                                        COURT OF CRIMINAL APPEALS
pra8ox /-230R                           ——APR-28~20f5-——
 •<UVj»tTx- .?$?(-/-Ho*
                                           AbelAcosta, Clerk




                                 W qoo&o uoztts




                      '{iff        f\      A    Si A        /"



                                                       JLt&U,    /_




fJLts aoJtddb In^J^rxJt^jLi /f&cjmz. Qri ^s^q/<LF"^77)<J~


                         <s<Um
                         JcJaMi
                         W^ffe^ (Zra&z. G&arteT~
                                    &
                        TDai-rnw tS&Z.?9f
                        Cx&s2j^OintJ~
                        ?&SLtL^J51Sa*IL-
                        litusuJL 'i*&~J5l-Z2&&-
                                 i